DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12, 15-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov et al. (US Patent 10,289,566), in view of Wires et al. (US PGPUB 2017/0060769), in view of Rabii et al. (US PGPUB 2010/0281230) and in view of Shaeffer (US PGPUB 2015/0016046).
With regard to Claim 1, Dalmatov teaches a computing system, comprising: 
a plurality of memory components of different tiers (Col. 10 Ln. 25: “the various storage segments 150 are distributed across different storage tiers (e.g., a fast tier of solid state devices, a medium speed tier of SAS devices, a slow tier of near-line SAS devices, etc.).”); and 
a processing device, operatively coupled to the plurality of memory components, to at least (Fig. 2: Processing Circuitry 74): 
match characteristics of data access streams with characteristics of the different tiers of the memory components; and direct the plurality of data access streams to the different tiers of the memory components based on matching the characteristics of the data access streams with the characteristics of the different tiers of the memory components (Col. 3 Ln. 30: “the data storage equipment is operative to store data within tiered storage. In these arrangements, remaining valid data of the first data stream which has been consolidated together less than the predefined number of times resides within a first storage tier of the tiered storage. Additionally, the hotter data resides within a second storage tier of the tiered storage, the second storage tier providing slower data access than the first storage tier. Furthermore, the colder data resides within a third storage tier of the tiered storage, the third storage tier providing slower data access than the second storage tier.”).

With further regard to claim 1, Dalmatov does not teach the generation of multiple streams from a single stream as described in claim 1. Wires teaches
receive data access requests in a first stream; and generate a plurality of data access streams from the first data stream in accordance with the data access requests and access characteristics of the request ([0065] “In some embodiments, multiple data stream representations can be generated from a single data stream that comprises multiple workloads (wherein a workload is a data stream or a subset of a data stream), wherein a data stream representation is determined for each workload in the data stream. In some embodiments, a data stream representation can be generated by offsetting two or more data streams in time. In some embodiments, multiple data stream representations can be generated for distinct time intervals within a data stream.” [0066] “In some embodiments, there is disclosed a system for assessing workload characteristics of a data stream relating to data requests for a data storage facility, the data stream comprising a plurality of data elements, the system comprising: a data storage component for storing data relating to the data requests”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov with the generation of multiple streams from a single stream as taught by Wires in order to “permit locality characterization that can allow workloads to be studied in new interactive ways, for instance by searching for anomalies or shifting workloads to identify pathological load possibilities” (Wires [0022]).

With further regard to claim 1, Dalmatov in view of Wires does not teach the stream tiering based on frequency and randomness as described in claim 1. Rabii teaches
wherein the characteristics of the data access streams is based on frequency levels of data in the data access streams and randomness levels of address in the data access streams; and the processing device is configured to determine data placement among the different tiers based on identification of the data access streams ([0020] “the first-tier of storage media includes lower latency storage media than the second-tier of storage media. This is advantageous since the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate and the second -tier of storage media may be used for mass storage of data that is either infrequently accessed or sequentially accessed from the hybrid storage aggregate.”);
wherein the data access streams include a first stream having a frequency level above a threshold and having random addresses; and the processing device is configured to direct the first stream to a top tier of the different tiers ([0020] “the first-tier of storage media includes lower latency storage media than the second-tier of storage media. This is advantageous since the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate.” [0036] “As another example, assume storage manager 205 initially stores random data in the SSDs of the flash array 340 of FIG. 3A. Subsequently, the random data becomes ‘cold’ (i.e., it is determined to either be infrequently or sequentially accessed). As a result, it is preferable to move this cold data from the SSD storage space to the HDD storage space in order to store other ‘hot’ data in the available SSD storage to improve performance of the hybrid storage aggregate in this case, the policy module 410 can direct the write allocator 440 to automatically relocate data from the first-tier of storage media to the second-tier of storage media … Therefore, the hybrid storage aggregate architecture 300 described herein is operable to initially store and relocate frequently accessed (i.e., hot) data in smaller, lower-latency storage (such as flash devices or SSDs).” [0037] “One of the policies 420 can include, for example, a policy having a threshold value indicating when a particular block of data becomes ‘hot.’”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Wires with the stream tiering based on frequency and randomness as taught by Rabii in order to “automatically relocating blocks of data among different tiers of storage media in a hybrid storage aggregate encompassing multiple tiers of heterogeneous storage media” (Rabii [0006]).

With further regard to claim 1, Dalmatov in view of Wires and Rabii does not teach the memory management unit as described in claim 1. Shaeffer teaches
a host system having a memory management unit; a memory bus connected to the memory management unit; and a memory module connected to the memory bus (Fig. 1A: MMU 112 connected with some form of a memory bus to Memory Socket 114 and Memory Module 116.), 
the memory module having:
the processing device to receive data access requests from the memory management unit via the memory bus ([0008] “a memory socket, wherein the memory socket is configured to receive a memory access request from a memory management unit.” [0036] “when the MMU 112 requests a memory access (e.g., a memory read, a memory write, etc.) the request may include a memory address that indicates which memory chip 118 or at least which memory module 116 or memory socket 114 includes the destination or desired memory location associated with the data of the memory access.” [0084] “a memory module may be coupled with a second memory socket … the memory management unit may be configured to access, via a first protocol, either a memory chip of the expansion memory device or a memory chip of the memory module.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Wires and Rabii with the memory management unit as taught by Shaeffer in order “to regulate and manage memory accesses by the processor 110 to the memory chips” (Shaeffer [0033]).

With regard to Claim 8, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of Claim 1 as described above. Rabii further teaches wherein the data access streams include a second stream having sequential addresses for write operations; and the processing device is configured to direct the second stream to a bottom tier of the different tiers ([0020] “the first-tier of storage media includes lower latency storage media than the second-tier of storage media. This is advantageous since the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate and the second -tier of storage media may be used for mass storage of data that is either infrequently accessed or sequentially accessed from the hybrid storage aggregate.”). 

With regard to Claim 9, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of Claim 8 as described above. Rabii further teaches wherein the processing device is configured to buffer the second stream on the top tier while directing the second stream to the bottom tier ([0022] “The file system may initially store (write) data on any of the different tiers of storage media and thereafter relocate (move) the data between the different tiers” [0036] “assume storage manager 205 initially stores random data in the SSDs of the flash array … Subsequently, the random data becomes ‘cold’ … As a result, it is preferable to move this cold data from the SSD storage space to the HDD storage space … the policy module 410 can direct the write allocator 440 to automatically relocate data from the first-tier of storage media to the second-tier of storage media”). 

With regard to Claim 10, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of Claim 8 as described above. Rabii further teaches wherein the data access streams include a third stream having a frequency level below the threshold and having random addresses; and the processing device is configured to direct the third stream to a middle tier of the different tiers ([0020] “the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate and the second -tier of storage media may be used for mass storage of data that is either infrequently accessed or sequentially accessed from the hybrid storage aggregate.” [0030] “any number of tiers of different types of storage media technologies may be combined to construct the multiple tiers of heterogeneous physical storage media of the hybrid storage aggregate 300,” wherein it is obvious from the disclosure of Rabii that a tier between the first and second tier, i.e. a middle tier, would include data which was either frequently and sequentially accessed or infrequently and randomly accessed.).

With regard to Claims 12, 15-17 and 19, these claims are equivalent in scope to Claims 1 and 8-10 rejected above, merely having different independent claim types, and as such Claims 12, 15-17 and 19 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1 and 8-10. 

With regard to Claim 18, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of Claim 15 as described above. Dalmatov further teaches further comprising:
generating a stream directed to a first tier by coalescing and serializing write operations in a second tier that has a performance level higher than the first tier (Col. 2 Ln. 49: “the first data stream and the second data stream are initially interleaved within the incoming flow of data. In these arrangements, combining includes coalescing blocks of the first data stream with blocks of the second data stream within third storage segments that are different from the first storage segments and the second storage segments. Along these lines, the first storage segments may reside in a first storage tier, and the third storage segments may reside in a second storage tier that provides slower data access than that of the first storage tier.” Further, Col. 10 Ln. 64: “the garbage collection logic 104 coalesces and re-places the valid blocks 120 of each stream 130 in respective storage locations keeping the blocks 120 of the individual streams 130 together in temporal order.”).

With regard to Claim 21, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of Claim 1 as described above. Shaeffer teaches further comprising:
a storage device connected to the memory module via an interconnect ([0030] “the system 100 may also include a number of component bays (e.g., bays 104 & 106). In such an embodiment, each component bay may be configured to house or provide a way to fixedly attach a modular hardware component (e.g., a hard drive…)”.  [0031] “the system 100 may include two component bays 104 and 106. In one embodiment, a first component bay 106 may house or include a semi-permanent memory storage 170. In various embodiments, this semi-permanent memory storage 170 may include a hard drive or other non-volatile memory system. In such an embodiment, the semi-permanent memory storage 170 may be configured to store data for relatively long-term storage and retrieval ...  the semi-permanent memory storage 170 may be configured to communicate this data with the processor 110 and other components of the system 100 (e.g., memory chips 118, 126, and/or 128, etc.).”).

With further regard to Claim 21, Dalmatov teaches further comprising:
wherein the processing device is configured to identify a further data access stream in the data access requests and direct the further data access stream to the storage device (Col. 3 Ln. 30: “the data storage equipment is operative to store data within tiered storage. In these arrangements, remaining valid data of the first data stream which has been consolidated together less than the predefined number of times resides within a first storage tier of the tiered storage. Additionally, the hotter data resides within a second storage tier of the tiered storage, the second storage tier providing slower data access than the first storage tier. Furthermore, the colder data resides within a third storage tier of the tiered storage, the third storage tier providing slower data access than the second storage tier.”).

With regard to Claims 23-24, these claims are equivalent in scope to Claim 21 rejected above, merely having a different independent claim type, and as such Claims 23-24 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claim 21.
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Wires, Rabii and Shaeffer as applied to Claim 1 above, and further in view of Nakra et al. (US PGPUB 2017/0060754).
With regard to claim 2, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Wires, Rabii and Shaeffer does not teach the DRAM memory tier as described in claim 2. Nakra teaches
wherein one of the different tiers comprises Dynamic Random-Access Memory (DRAM) ([0048] “the non-cacheable streaming write may be stored in a far tier of the memory system (e.g., DRAM, etc.).” [0050] “Block 222 illustrates that, in one embodiment, the stream may be stored in the farther memory tier. In the illustrated embodiment, the farther memory tier includes a DRAM or system-level memory.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Wires, Rabii and Shaeffer with the DRAM memory tier as taught by Nakra in order provide a tier of data storage comprising memory having characteristics which best match the characteristics of the data stored thereon.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Wires, Rabii and Shaeffer as applied to Claim 1 above, and further in view of Horn (US PGPUB 2017/0177486).
With regard to claim 3, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Wires, Rabii and Shaeffer does not teach the cross-point memory tier as described in claim 3. Horn teaches
wherein one of the different tiers comprises cross point memory ([0022] “it is understood that solid-state memory may comprise one or more of various types of memory devices such as … 3D XPoint memory”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Wires, Rabii and Shaeffer with the cross-point memory tier as taught by Horn in order provide a tier of data storage comprising memory having characteristics which best match the characteristics of the data stored thereon.

With regard to claim 4, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Wires, Rabii and Shaeffer does not teach the SLC memory tier as described in claim 4. Horn teaches
wherein one of the different tiers comprises Single Level Cell (SLC) flash memory ([0022] “it is understood that solid-state memory may comprise one or more of various types of memory devices such as … NAND memory (e.g., Single-Level Cell ( SLC) memory”). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Wires, Rabii and Shaeffer with the SLC memory tier as taught by Horn in order provide a tier of data storage comprising memory having characteristics which best match the characteristics of the data stored thereon.

With regard to claim 5, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Wires, Rabii and Shaeffer does not teach the TLC memory tier as described in claim 5. Horn teaches
wherein one of the different tiers comprises Triple Level Cell (TLC) flash memory or Quad-Level Cell (QLC) flash memory ([0022] “it is understood that solid-state memory may comprise one or more of various types of memory devices such as … Triple-Level Cell ( TLC) memory”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Wires, Rabii and Shaeffer with the TLC memory tier as taught by Horn in order provide a tier of data storage comprising memory having characteristics which best match the characteristics of the data stored thereon.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Wires, Rabii and Shaeffer as applied to Claims 1 and 19 above, and further in view of Struttmann et al. (US PGPUB 2017/0364450).
With regard to claim 11, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Wires, Rabii and Shaeffer does not teach the predictive model as described in claim 11. Struttmann teaches
wherein the processing device is configured predict the frequency levels based on a predictive model having an artificial neural network ([0230] “some embodiments may train a machine learning algorithm, such as a hidden Markov model, recurrent neural network, or the like, based on historical log events, to predict the likelihood of various types of access requests (or sequences of such requests), such … amounts of access requests, frequencies of access requests, or the like, for a given user, workload application, computing device, portion of a network, or combination thereof.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Wires, Rabii and Shaeffer with the predictive model as taught by Struttmann since it is well-known to be advantageous to proactively respond to future changes in data access characteristics, as opposed to simply responding reactively.

With regard to Claim 20, this claim is equivalent in scope to Claim 11 rejected above, merely having a different independent claim type, and as such Claim 20 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 11. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Wires, Rabii and Shaeffer as applied to Claim 1 above, and further in view of Paduroiu (US PGPUB 2018/0332366).
With regard to claim 22, Dalmatov in view of Wires, Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Wires, Rabii and Shaeffer does not teach the remote network device as described in claim 22. Paduroiu teaches further comprising:
a remote device connected to the memory module via a network (Fig. 6: Tier 2 Storage);
wherein the processing device is configured to identify a further data access stream in the data access requests and direct the further data access stream to the remote device ([0085] “use HDFS , DellEMC's Isilon OneFS or DellEMC's Elastic Cloud Storage (ECS) to implement Tier 2 Storage . In some implementations, Tier 1 Storage may run within a Pravega cluster. In most implementations, Tier 2 Storage may be deployed outside the Pravega cluster.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Wires, Rabii and Shaeffer with the remote network device as taught by Paduroiu in order to “provide a highly-scalable, high-throughput cost-effective storage” (Paduroiu [0150]).

Response to Arguments
Applicant’s arguments with respect to Claim 1, Page 7 of the Remarks dated 6/16/2022, have been fully considered but are moot in view of the new grounds of rejection as set forth above. It is noted that Applicant's arguments are directed towards limitations newly added via amendments. With respect to the newly amended limitations of Claim 1 the Office would like to direct the Applicant’s attention to the newly cited Wires reference, as discussed above in the rejection of Claim 1.

With respect to the Applicant’s further arguments, Page 8 of the Remarks, that the features of the remaining Claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1, and as such the Office directs the Applicant to the response above regarding these arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        July 2, 2022